Citation Nr: 0926765	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected left foot and 
knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1978 to 
February 1979. 
 
This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  At that time, the RO denied the Veteran's 
claim for service connection for a low back disorder as due 
to his service-connected left foot disability. 
 
The Board notes that, subsequently, a July 2004 rating 
decision granted service connection for degenerative joint 
disease of the left knee and assigned a 10 percent 
evaluation.  The Veteran expressed timely disagreement with 
the disability evaluation assigned in the July 2004 rating 
decision and, in February 2005, the RO issued a statement of 
the case as to the matter of an increased rating for 
degenerative joint disease of the left knee.  The Veteran did 
not perfect an appeal as to this matter, and this issue has 
not been certified for appellate consideration. 
 
In January 2003, the Veteran testified during a personal 
hearing at the RO and, in February 2005, he testified at a 
hearing at the RO before the undersigned.  Transcripts of the 
hearings are associated with the claims file. 

In December 2005, the Board remanded this case to the RO for 
further development.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
back disorder is related to the Veteran's active duty, 
including any claimed service-connected left foot or knee 
disability.



CONCLUSION OF LAW

A low back disorder, including as due to the Veteran's 
service-connected left foot and knee disabilities, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in 
the June 2002 rating decision, he was provided notice of the 
VCAA in December 2001.  Additional VCAA letters were sent in 
September 2003, December 2005, and August 2007.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The August 2007 correspondence provided notice pertaining to 
the downstream disability rating and effective date elements 
of his claim, with subsequent re-adjudication in a January 
2009 supplemental statement of the case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, supra.

The Veteran was afforded VA examinations in December 2001 and 
September 2006.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103; see also Dingess; Mayfield; and 
Pelegrini, supra.

II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran seeks service connection for a low back disorder.  
He asserts that his current low back disorder is due to his 
service-connected left foot and knee disabilities.

Under 38 U.S.C.A. §1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Service incurrence may be presumed 
if arthritis is manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  In the context of claims for secondary service 
connection, there must be medical evidence showing an 
etiologic relationship between the service-connected 
disability on the one hand and the condition said to be 
proximately due to the service-connected disability on the 
other.  Buckley v. West, 12 Vet. App. 76, 84 (1998). 

Service treatment records are negative for complaints or 
diagnosis of, or treatment for, a low back disorder. 
 
Post-service, VA outpatient treatment records, dated from 
March 1993 to February 2003, reflect the Veteran's continuing 
complaints of low back pain with continued use of pain 
medication.  A March 1993 VA radiology record reflects the 
Veteran's history of complaints of low back pain for one 
year.  X-rays taken at that time revealed a normal lumbar 
spine.

A November 2001 x-ray of the lumbosacral spine revealed a 
mild thoracic lumbar curve, small marginal osteophytes, and 
normal disc space. 

A December 2001 VA examination report includes a diagnosis of 
negligible degenerative joint disease consisting of small 
marginal osteophytes.  The Veteran told the VA examiner that 
his symptoms started in about 1985 with no injury.  The VA 
examiner opined that the Veteran's current low back disorder 
was not related to his service-connected left foot 
disability.  

VA treatment records, dated from October 2005 to July 2006, 
reflect a history of chronic low back pain.  An x-ray dated 
in April 2006 reflected mild facet degenerative joint disease 
at the L5-S1 and minimal spondylosis at the L3-L5.  
 
During the Veteran's February 2005 Board hearing, he 
testified that the VA Chief of Podiatry verbally informed him 
that his back pain was due to his gait.  However, the Veteran 
further explained that the physician retired and he could not 
obtain a written opinion from him.  (See February 2005 
Hearing Transcript, p. 5).

According to a September 2006 VA examination report, a VA 
orthopedist reviewed the Veteran's medical records and 
performed a clinical examination.  The Veteran gave a history 
of having low back pain since 1993, and had low back aching 
since 1979 every 3 to 6 months.  He also injured his back at 
work in 2005.  He was a heavy equipment operator.  The VA 
examiner noted that the Veteran had normal lumbosacral spine 
x-rays in 1993, 13 to 14 years after service.  He further 
stated that 2006 x-rays diagnosed mild facet degenerative 
joint disease L5-S1, minimal spondylosis L3-L5.  The VA 
examiner stated that there was no evidence to substantiate 
any low back condition secondary to military service and 
opined that the Veteran's current low back condition was not 
caused by or related to military service.  The VA orthopedist 
said he concurred with the opinion in the VA examination of 
January 2006 that stated that the Veteran's lumbar condition 
was not related to the service-connected left foot.  It was 
noted that mild degenerative joint disease at the first 
metatarsophalangeal joint, basically a bunion-type situation, 
would not cause the Veteran's lumbar disorder.  He further 
stated that the Veteran's back condition was not caused, 
aggravated, or related to the service-connected disabilities 
(foot and left knee).  According to the VA examiner, the 
Veteran's left knee, as far as any service connection was 
concerned, was superseded by the civilian injury to 2005 with 
subsequent surgery and the torn medial meniscus. 

The Veteran has contended that service connection should be 
granted for a low back disorder that he variously has 
asserted is due to his service-connected left knee and left 
foot disabilities.  Although the evidence shows that the 
Veteran currently has degenerative joint disease at L5-S1 and 
minimal spondylosis, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his spine was normal on separation from service 
and the first post service evidence of record of degenerative 
joint disease is from 2001, more than 20 years after the 
Veteran's separation from service.  

Moreover, in December 2001, a VA examiner opined that the 
Veteran's low back disorder was not related to his service-
connected left foot disability.  Furthermore, in September 
2006, a VA orthopedist reviewed the Veteran's medical 
records, conducted a clinical examination, and opined that 
the Veteran's back disorder was not related to military 
service and was not caused, aggravated, or related to 
service-connected left foot and knee disabilities.  In short, 
no medical opinion or other medical evidence relating the 
Veteran's low back disorder to service or any incident of 
service, including a service-connected disability, has been 
presented.

The Veteran, and his friends and relatives, as lay persons 
without medical training, do not meet the burden of 
presenting competent evidence as to medical cause and effect, 
or a diagnosis, merely by presenting their own statements.  
While the Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain, difficulty 
hearing, neither he nor any lay affiant is capable of making 
medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
Veteran does not assert, that he or any of his lay witnesses 
has medical training to provide competent medical evidence as 
to the etiology of the claimed low back disorder.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed low back disorder.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for a low back disorder, 
including as due to service-connected left foot and knee 
disabilities.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a low back disorder, including as 
secondary to service-connected left foot and left knee 
disabilities is denied.

____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


